19-23185-rdd       Doc 158        Filed 10/10/19      Entered 10/10/19 13:34:32              Main Document
                                                     Pg 1 of 4


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Counsel for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x



                   NOTICE OF CANCELLATION OF OMNIBUS HEARING
                    SCHEDULED FOR OCTOBER 11, 2019 AT 10:00 A.M.


Location of Hearing: The Honorable Robert D. Drain
                     United States Bankruptcy Court for the Southern District of New York
                     300 Quarropas Street, Room 248
                     White Plains, New York 10601

Copies of Motions:        A copy of each pleading can be viewed on the Court’s website at
                          http://www.nysb.uscourts.gov or by request of Debtor’s undersigned
                          proposed counsel.


1
        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.



4816-7731-4473
7022536
19-23185-rdd    Doc 158     Filed 10/10/19    Entered 10/10/19 13:34:32         Main Document
                                             Pg 2 of 4




        PLEASE TAKE NOTICE that all of the following matters scheduled for consideration
at the omnibus hearing on October 11, 2019 at 10:00 a.m. (EDT) (the “Hearing”) are
uncontested or have been adjourned. Accordingly, this Hearing has been cancelled.

I.    CERTIFICATE OF NO OBJECTION:

      A.       Creditor Wagner, Ferber, Fine & Ackerman, PLLC’s Motion to Confirm no
               Automatic Stay is in Effect and to Approve Third Party Payment to Complete and
               File Debtor’s 2018 Corporate Tax Return [Docket No. 145].

               Objection Deadline: October 4, 2019 at 4:00 p.m. (EDT).

               Related Document:     Certificate of No Objection [Docket No. 155].

               Responses Received: None.

               Status: The Creditor has submitted a Certificate of No Objection and has
                       requested that the Court enter the proposed order.

      B.       Debtor’s Application for an Order: (i) to Retain and Employ Geist Schwarz &
               Jellinek, PLLC as Special Landlord Litigation Counsel, Nunc Pro Tunc as of
               September 6, 2019; and (ii) Granting Certain Related Relief [Docket No. 150].

               Objection Deadline: October 4, 2019 at 4:00 p.m. (EDT).

               Related Document:     Certificate of No Objection [Docket No. 157].

               Responses Received: None.

               Status: The Debtor has submitted a Certificate of No Objection and has
                       requested that the Court enter the proposed order.

II.   ADJOURNED MATTERS:

      C.       State of Indiana’s Motion to Convert to Chapter 7, or in the Alternative, Appoint a
               Chapter 11 Trustee [Docket No. 52].

               Objection Deadline: October 4, 2019 at 4:00 p.m. (EDT).

               Related Documents:

               1.     State of Indiana’s Notice and Motion Scheduling Hearing on Motion to
                      Convert to Chapter 7, or in the Alternative, Appoint a Chapter 11 Trustee
                      [Docket No. 111];



                                                2
19-23185-rdd    Doc 158     Filed 10/10/19    Entered 10/10/19 13:34:32        Main Document
                                             Pg 3 of 4


               2.     Statements in support of State of Indiana’s Motion to Convert to
                      Chapter 7, Or in the Alternative, Appoint a Chapter 11 Trustee [Docket
                      No. 60];

               3.     Supplemental Statements in Support of State of Indiana’s Motion to
                      Convert to Chapter 7, or in the Alternative, Appoint a Chapter 11 Trustee
                      [Docket No. 69];

               4.     Second Supplemental Statement in Support of State of Indiana’s Motion to
                      Convert to Chapter 7, or in the Alternative, Appoint a Chapter 11 Trustee
                      [Docket No. 75];

               5.     Joinder of Optum360, LLC to State of Indiana’s Motion to Convert to
                      Chapter 7, or, in the Alternative, Appoint a Chapter 11 Trustee [Docket
                      No. 67];

               6.     Joinder of Quest Diagnostics Incorporated to the State of Indiana’s Motion
                      to Convert to Chapter 7 or, in the Alternative, Appoint a Chapter 11
                      Trustee [Docket No. 72];

               7.     Notice of Presentment and Joint Motion to Adjourn Docket Numbers 3
                      and 52 without Date and Without Prejudice and Notice of Agreement
                      Between Debtor and Multi-State Group [Docket No. 153].

               Responses Received: None

               Status: The parties have jointly moved to have this matter consensually adjourned
                       sine die.

      D.       Motion of Inform Diagnostics Life Sciences for an Order Modifying the
               Automatic Stay to Permit Termination of Certain Contracts or, in the Alternative,
               to Provide Adequate Protection and Compel the Debtor to Assume or Reject
               Certain Contracts [Docket No. 147].

               Objection Deadline: October 4, 2019 at 4:00 p.m. (ET).

               Related Document:     N/A.

               Responses Received: N/A.

               Status: This matter has been consensually adjourned to the November 14, 2019
                       Omnibus Hearing Date.



                          [Remainder of page intentionally left blank]



                                               3
19-23185-rdd   Doc 158   Filed 10/10/19    Entered 10/10/19 13:34:32    Main Document
                                          Pg 4 of 4


Dated: October 10, 2019
       New York, New York

                                 CHAPMAN AND CUTLER LLP
                                 Counsel for the Debtor and Debtor in Possession


                                 By:     /s/ Steven Wilamowsky
                                       Steven Wilamowsky
                                       1270 Avenue of the Americas
                                       30th Floor
                                       New York, NY 10020-1708
                                       Telephone: 212.655.6000

                                       -and-

                                       Aaron M. Krieger
                                       111 West Monroe Street
                                       Chicago, IL 60603-4080
                                       Telephone: 312.845.3000
